Exhibit 10.7

****    INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

WHOLESALE DISTRIBUTION AGREEMENT

THIS WHOLESALE DISTRIBUTION AGREEMENT (this “Agreement”) is made as of March 26,
2013 (the “Effective Date”) by and between CTI LIFE SCIENCES LIMITED, a limited
company incorporated under the laws of England and Wales, having a registered
office at Highlands House, Basingstoke Road, Spencer Wood, Reading, Berkshire
RG7 1NT United Kingdom (“CTILS”), which is a wholly owned subsidiary of CELL
THERAPEUTICS, INC., a Washington corporation, with its principal place of
business at 3101 Western Avenue, Suite 600, Seattle, Washington 98121, U.S.A.
(“CTI”) and MAX PHARMA GMBH, a corporation duly organized and existing under the
laws of the Federal Republic of Germany, having its principal office at Am
Gewerbegebiet 5, 95185 Gattendorf, Germany (“Wholesaler”). CTILS and Wholesaler
are referred to herein as the “Parties,” and each individually as a “Party.”

RECITALS

WHEREAS, CTILS is a biopharmaceutical company focused on research, development
and manufacture of oncology products, and CTILS’ product, PIXUVRI®, has been
granted central approval by the European Medicines Agency (“EMA”) as monotherapy
for the treatment of adult patients with multiply relapsed or refractory
aggressive non-Hodgkin B-cell lymphomas (“NHL”);

WHEREAS, CTILS wishes to appoint a wholesale distributor for the Product in the
Territory (as such terms are hereinafter defined) to purchase, sell and
distribute the Product in the Territory;

WHEREAS, Wholesaler desires to be appointed the wholesale distributor of the
Product in the Territory for such purposes, and CTILS is willing to so appoint
Wholesaler on the terms and subject to the conditions set forth herein; and

WHEREAS, Wholesaler desires to purchase from CTILS, and CTILS desires to sell to
Wholesaler, Wholesaler’s orders of the Product for sale and distribution in the
Territory on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants of
the Parties hereto, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the text of this Agreement, the following
terms have the following meanings:

1.1 “Affiliate” means an entity which controls, is controlled by or is under
common control with CTILS, including without limitation CTI.

 

Confidential    Page 1



--------------------------------------------------------------------------------

1.2 “Approval” means the achievement of all authorizations, permissions,
licenses, certificates and/or consents required by the applicable laws, rules
and/or by the regulations which are necessary in order to import, market, use,
sell and distribute the Product within the Territory and any variation of any
such permission.

1.3 “Authority” means any competent regulatory authority in the Territory, or a
part of the Territory, as applicable, having authority to determine and/or
approve the pricing and/or the reimbursement (as applicable) and the
importation, distribution, promotion and sale of pharmaceutical products.

1.4 “Business Day” means any day other than a Saturday or Sunday or a public or
bank holiday in the United States of America (“U.S.A.”) and/or public or bank
holiday, as applicable, at the location of the Wholesaler’s storage and
distribution center.

1.5 “Company Marks” means CTILS’ name and logo which are used in connection with
wholesale distribution of the Product or the Services to be performed under this
Agreement or otherwise in connection with this Agreement.

1.6 “Force Majeure” means any circumstances beyond the reasonable control of the
relevant Party (including, without limitation, any strike, lock-out or other
form of industrial action, acts of God, war or national emergency, an act of
terrorism, riot, civil commotion, malicious damage, compliance with any law or
government order, rule, regulation or direction, accident, fire, flood or storm)
which prevents that Party from complying with any or all of its obligations
under this Agreement.

1.7 “Indication” means monotherapy for the treatment of adult patients with
multiply relapsed or refractory aggressive non-Hodgkin B-cell lymphomas (NHL).
The benefit of pixantrone treatment has not been established in patients when
used as fifth line or greater chemotherapy in patients who are refractory to
last therapy.

1.8 “Intellectual Property Rights” mean all intellectual and industrial property
rights including patents, know-how, registered trademarks, registered designs,
utility models, applications for and rights to apply for any of the foregoing,
unregistered design rights, unregistered trademarks, rights to prevent passing
off for unfair competition and copyright, database rights, topography rights and
any other rights in any invention, discovery or process, in each case worldwide
and together with all renewals and extensions.

1.9 “Know-How” means all technical, clinical, regulatory, medical and/or
commercial data and other information relating to the Product developed or
acquired by either Party or by or in the course of this Agreement which is
necessary or useful for the activities contemplated hereby. Know-How does not
include details of how to manufacture the Product.

1.10 “Premises” means Am Gewerbegebiet 5, 95185 Gattendorf, Germany or such
other address for delivery to and storage and wholesale distribution of Product
that Wholesaler may notify CTILS of in writing from time to time.

 

Confidential    Page 2



--------------------------------------------------------------------------------

1.11 “Prices” mean the price for the Product as set out in Schedule 1 of this
Agreement, or as varied in accordance with Sections 4.2 and 4.3.

1.12 “Pricing Approval” means any and all permissions to be obtained from the
Authority which are necessary for the definition of the approved Public Price of
the Product and reimbursement conditions established by the Authority as well as
the grant of such approved Public Price, and any variation of any such
permission. Pricing Approval will also comprise approvals, permissions and
conditions established by the Authority imposed on Wholesaler and/or CTILS for
participating in and supplying the Product pursuant to tender processes in the
Territory.

1.13 “Product” means the product listed in Schedule 1.

1.14 “Product Marks” means any trademark, service mark, trade name, domain name
and logo used on or in connection with the identification or marketing of the
Product.

1.15 “Public Price” means the price, approved by the Authority, to be paid by a
patient (or his or her insurers or other third party payors).

1.16 “Territory” means the Federal Republic of Germany, including any additional
countries agreed between the Parties in writing from time to time after the
Effective Date.

1.17 “Trade Marks” mean the Company Marks and Product Marks of CTILS listed in
Schedule 3 and such other Product Marks as CTILS notifies to Wholesaler in
writing from time to time after the Effective Date.

1.18 “Year” means the period of twelve (12) months beginning on the Effective
Date and each subsequent period of twelve (12) months commencing on the
anniversary of the Effective Date during the continuance of this Agreement.

ARTICLE II

APPOINTMENT AND RESTRICTIONS

2.1 Appointment and Services.

(a) Appointment. Subject to the terms and conditions of this Agreement, CTILS
hereby appoints Wholesaler as its exclusive (except to the extent set forth in
Section 2.5) wholesale distributor for the sale, storage and distribution within
the Territory of the Product supplied by CTILS or an Affiliate of CTILS to
Wholesaler pursuant to this Agreement. Notwithstanding the foregoing, CTILS
shall have the right to fill orders for Product in the Territory through its
third party logistics provider for a transition period of one (1) month after
the Effective Date. CTILS shall also have the right to fill orders for Product
in the Territory through its third party logistics provider if Wholesaler unable
to do so. Within a reasonable time after the Effective Date, CTILS shall inform
its existing customers that Wholesaler is a wholesale distributor for the sale
and distribution of the Product in the Territory and shall make necessary
changes to ordering information published in national medicines databases. Such

 

Confidential    Page 3



--------------------------------------------------------------------------------

appointment does not include the right to sublicense or appoint subdistributors
or agents to resell or distribute the Product without the express written
permission of CTILS. For the avoidance of doubt, CTILS shall be solely
responsible for and Wholesaler shall have no responsibility under this Agreement
for the marketing and promotion of Product in the Territory.

(b) Services. In conjunction with the appointment under Section 2.1(a),
Wholesaler agrees to purchase, sell and distribute the Product in the Territory
on its own account (the “Services”). Wholesaler shall perform Services in
compliance with all applicable laws, rules and regulations.

(c) Limitations. Except as specifically provided to the contrary herein, the
foregoing appointment shall not be construed, by implication or otherwise,
(i) to effect any sale or transfer of proprietary CTI or CTILS technology or
information, (ii) to grant any license or right relating to CTI’s or CTILS’
proprietary methods of formulating, fabricating and manufacturing the Product,
or (iii) to grant Wholesaler any rights in or to any proprietary technology or
information of CTI or CTILS.

(d) Extraterritorial Activities. During the term of this Agreement, Wholesaler
shall neither seek customers for the Product outside the Territory nor establish
any branch, sales office or warehouse or maintain any distribution or other
facilities outside the Territory for the sale or distribution of the Product.

2.2 Acceptance of Obligations; Best Efforts. Wholesaler hereby accepts the
appointment described in Section 2.1 and hereby agrees to use its best efforts
at all times during the term hereof to sell and distribute the Product in the
Territory. Wholesaler’s “best efforts” in this Section 2.2 shall mean that
Wholesaler shall use generally the same channels and methods, exercise the same
degree of effort and diligence, and adhere to the same standards as Wholesaler
would apply in distributing other pharmaceutical products.

2.3 Independent Contractor. Wholesaler shall act as an independent contractual
party that purchases the Product and resells it in its name and on its own
account and shall provide the Services on its own name and for its own account.
Nothing in this Agreement shall constitute or be deemed to constitute either
Party as the legal representative or agent of the other, nor shall either Party
have the right or authority to assume, create, or incur any liability or any
obligation of any kind, expressed or implied, in the name or on behalf of the
other Party.

2.4 Costs and Expenses. All costs and expenses for Wholesaler’s activities under
this Agreement, including its storage, logistics, distribution and sales
activities, shall be borne exclusively by Wholesaler.

2.5 Termination of Appointment. Wholesaler acknowledges and agrees that its
exclusive appointment set forth by Section 2.1, shall not apply and CTILS shall
be free to contact and entrust any third party for the provision, in part or in
whole, of the Services in case this Agreement is terminated by CTILS in
accordance with Article 15 of this Agreement.

2.6 No Sub-distribution. During the term of this Agreement, Wholesaler shall
have no right to and shall not (a) use or appoint any third party
sub-distributor to distribute the Products in the Territory; or (b) carry out
the Services through any third party sub-contractor.

 

Confidential    Page 4



--------------------------------------------------------------------------------

ARTICLE III

CTILS ASSISTANCE

3.1 CTILS Assistance. CTILS shall further provide such information, materials
and Know How in its possession to provide a reasonable level of support to
Wholesaler in its application for local import and distribution licenses if
required for the Product, provided that CTILS shall not be obliged to comply
with unreasonable requests from the Authority and to the extent that such
support requires a substantial commitment of time and resource on the part of
CTILS, Wholesaler shall compensate CTILS appropriately for its efforts.

ARTICLE IV

CONSIDERATION; PRICING AND PAYMENT

4.1 Consideration. In consideration of the costs and expenses that have been
incurred by CTI and CTILS in connection with the Product, including, without
limitation, the incurrence of costs and expenses of research and development,
developing manufacturing capability and capacity, conducting clinical trials,
making regulatory filings and taking other actions, as well as the legal,
general and administrative costs related thereto, Wholesaler agrees to pay CTILS
the amounts set forth in Schedule 1.

4.2 Prices. CTILS will supply the Product to Wholesaler at the Prices. CTILS
shall have the right to vary the Prices, at its sole discretion, by giving
Wholesaler not less than sixty (60) Business Days’ notice.

4.3 Reduction in the Public Price. In the event that the Public Price of the
Product is reduced in the Territory, CTILS will notify Wholesaler upon becoming
aware of the impending price change. CTILS will request a stock report for the
Product at the time of the price change and reconcile the price difference for
the Product stock held by Wholesaler. The first such reconciliation shall cover
a maximum of **** vials of Product stock held by Wholesaler. For subsequent
reconciliations, the maximum number of vials of Product stock subject to
reconciliation shall be adjusted once a year on the anniversary of the Effective
Date upon mutual written agreement of the parties.

4.4 Taxes. All Prices are inclusive of packaging but exclusive of any applicable
value added or any other sales tax or other tax for which Wholesaler shall be
additionally liable.

4.5 Invoices. CTILS or its designee shall invoice the Wholesaler via email for
each delivery of Product at the time of each shipment to the Wholesaler or the
designated carrier DAP (Incoterms 2011). CTILS shall invoice Wholesaler for the
total units shipped as indicated in Schedule 1.

4.6 Payments. For the first Order and delivery of Product, payment for the Order
shall occur in Euros and be made on a rolling basis using monthly payments as
Product is sold in the Territory, with full payment due within **** from the
invoice date. Payments shall be made by wire transfer to CTILS’ bank account as
notified in writing by CTILS. For subsequent Orders and deliveries of Product,
payment for each Order shall occur in Euros within **** from the invoice date.
Emails shall be sent to the email addresses designated by the parties.

 

Confidential    Page 5



--------------------------------------------------------------------------------

4.7 Late Payments. Late payments hereunder will bear interest, from the due date
until paid, at a rate equal to the lesser of (a) the per annum rate of two
percent (2%) over the then-current prime rate quoted by Citibank in New York
City, or (b) the maximum rate allowable by applicable law.

ARTICLE V

MANUFACTURING; PURCHASE ORDERS AND FORECASTS

5.1 Manufacturing and Supply. As between the Parties, CTILS will be responsible
for manufacturing and supplying the Products to Wholesaler in accordance with
the terms and conditions of this Agreement. CTILS will use reasonable commercial
efforts to supply ordinary Orders of the Product to Wholesaler for sale and
distribution by Wholesaler in the Territory. However, Wholesaler acknowledges
and agrees that CTILS shall be free to manufacture the Products itself or to
engage one or more contract manufacturers or third party logistics (“3PL”) or
other service providers selected by CTILS. Wholesaler shall obtain Products
solely from CTILS. Products shall be supplied by CTILS to Wholesaler in a form
ready for sale in the Territory. All labeling shall be consistent with the EMA
approval for the Product.

5.2 Inventory. The first Order of Product shall be for **** vials. Subsequently,
Wholesaler shall maintain within its warehouse, as inventory of Product, a
minimum quantity of the Product sufficient to satisfy existing and estimated
future orders, but in no event less than the quantity of Product that is equal
to the quantity of the Product sold during the previous two (2) calendar months.

5.3 Orders. Wholesaler shall submit, at least ten (10) Business Days days prior
to the requested date of delivery, written purchase orders (“Orders”) to CTILS
or its designee for the supply of the Product, in a quantity of the Product that
shall always be sufficient to meet the requests of the customers. Each Order
shall be based on the previous Order and on the Forecasts, and each Order shall
contain the Product name, the Product codes, the quantity required and the total
price of the Order (excluding VAT). The receipt by CTILS of an Order during the
term of this Agreement shall constitute a firm order, subject to the terms and
conditions of this Agreement. Notwithstanding the foregoing, any terms and
conditions included within or accompanying a purchase order or similar
instrument shall not modify or supplement the terms and conditions of this
Agreement.

5.4 No Returns. Wholesaler acknowledges and agrees that no right of returns
exists in relation to any unsold Product, including expired Products. Wholesaler
may return the Product to CTILS only in case of a defective Product in
accordance with the terms of Section 6.5, for Product recall or if the Product
is withdrawn from the market in the Territory.

ARTICLE VI

DELIVERY

6.1 Timing. Within two (2) Business Days of the receipt of an Order, CTILS or
its designee shall provide Wholesaler by email, facsimile or phone with an
estimated date for delivery, which shall be not later than two (2) Business Days
following the requested date of

 

Confidential    Page 6



--------------------------------------------------------------------------------

delivery. CTILS shall use commercially reasonable efforts to meet delivery dates
and shall: (a) notify Wholesaler as soon as reasonably practicable of any
anticipated or actual delays it experiences or anticipates experiencing in
meeting an estimated delivery date; and (b) provide Wholesaler with such details
of the causes of such delays as Wholesaler reasonably requires. Wholesaler shall
grant CTILS an extension of ten (10) days for each delivery carried out by CTILS
pursuant to this Agreement.

6.2 Shipments. For each shipment of the Product CTILS or its designee shall
(a) e-mail to Wholesaler a copy of the delivery note for each delivery on the
day of delivery and supply a copy of the delivery note with the delivered
Product; and (b) inform Wholesaler if an Order for Product exceeds 50 kg by
weight when providing Wholesaler with the estimated date for delivery. Shipment
of the Product to Wholesaler’s Premises from CTILS’ 3PL or other distribution
site shall be made by any means of transportation determined by CTILS.
Wholesaler shall acknowledge receipt of Product at Wholesaler’s Premises by
signing a bill of lading or similar document.

6.3 Packaging and Shelf-Life. The Products shipped by CTILS will at the time of
delivery have a remaining shelf-life of at least ****, and will be marked in
accordance with CTILS’s instructions and properly packed and secured so as to
reach their destination in an undamaged condition in the ordinary course of
events. CTILS will provide a certificate of analysis and a certificate of
release with each batch of Product delivered.

6.4 Product Inspections. Within one (1) Business Day after delivery of the
Product, Wholesaler shall inspect the Product for compliance and shall accept
the Product or notify CTILS of any Product defects pursuant to Section 6.5.
Wholesaler shall notify CTILS of any Product defects immediately after they are
discovered. Any Products that Wholesaler does not reject by written notice to
CTILS pursuant to Section 6.5 shall be deemed accepted “AS IS”. Upon acceptance,
Wholesaler automatically shall and hereby does release CTILS and its Affiliates
from all claims for non-conformity or defects except claims for latent defects
that are not reasonably detectable at the time of acceptance; provided, however,
that Wholesaler must notify CTILS in writing within one (1) Business Day of
Wholesaler’s discovery of any such latent defects.

6.5 Rejection of Products. In the event of a breach of CTILS’ warranties
regarding the Product under Section 12.2, or where Wholesaler becomes aware of a
defect or latent defect pursuant to Section 6.4, Wholesaler may, within one
(1) Business Day of becoming aware of such breach or defect, reject such Product
by notice to CTILS specifying in detail the nature and quantity of the defective
Product. Within thirty (30) days of receipt of such notice, CTILS shall collect
the defective Product from Wholesaler at CTILS’ expense (including, without
limitation, costs of carriage, insurance, export/import duties). In the event
that CTILS fails to collect defective Product as set forth above within thirty
(30) days from Wholesaler’s Premises, Wholesaler will store defective Product at
CTILS’ risk and expense on its Premises or with a third party or will destroy
the Product, at CTILS’ instruction and expense. In the event that CTILS fails to
collect defective Product within sixty (60) days from Wholesaler’s Premises,
Wholesaler may destroy the defective Product with the consent of CTILS and at
the expense of CTILS. Wholesaler shall provide CTILS with proof of destruction
of any Product within thirty (30) days of destruction.

 

Confidential    Page 7



--------------------------------------------------------------------------------

6.6 Storage and Distribution of Products. Wholesaler shall receive, store and
distribute the Product in accordance with Good Distribution Practices (“GDP”),
the particular receipt, storage and distribution conditions applicable to the
Product and all other applicable laws, rules and regulations. At the request of
either party, the parties shall enter into good faith negotiation of a separate
technical agreement governing the technical aspects of the receipt, storage and
distribution of the Product.

ARTICLE VII

DISTRIBUTION AND SALES ACTIVITIES

7.1 Product Distribution and Sales. Wholesaler shall distribute and sell the
Product in the Territory in accordance with the terms and condition of this
Agreement and applicable laws, rules and regulations.

7.2 Sales Activities by Wholesaler. Wholesaler shall, at its own expense, carry
out the following activities in the Territory after Approval:

(a) sell the Product with the same label, container and package as received from
CTI;

(b) ensure that the Trade Marks are visible and readable on the Product to be
sold and that no changes are made without prior written approval of CTILS;

(c) report to CTILS within twenty-four (24) hours any adverse events reaction(s)
associated with the use of the Product and all complaints relating to the
Product;

(d) if requested in writing by CTILS and at CTILS’s cost and expense, provide
the additional services at the prices set forth in Schedule 2;

(e) provide a report to CTILS specifying (i) the identity of the customers, and
(ii) the unit and sales volumes of Product sold and shipped to such customers,
including sales, free or discounted goods or samples if applicable. The report
shall also include the quantity of inventory by SKU (available and in-process
inventory), including lot numbers in Wholesaler’s warehouse. The frequency of
the reports shall be once per week for the first three (3) months after the
Effective Date and once every two (2) weeks thereafter; and

(f) not actively approach customers outside the Territory by direct mails,
visits, advertisement or other promotions, or establish a branch or maintain a
distribution depot for the Product outside of the Territory or otherwise seek
orders for the Product from customers outside the Territory.

ARTICLE VIII

BRANDING

8.1 Use of Trade Marks. Wholesaler may use the Trade Marks in the Territory
solely for the purposes of exercising its rights and performing its obligations
under this Agreement, including, without limitation, selling the Product.

 

Confidential    Page 8



--------------------------------------------------------------------------------

8.2 Limitations. Wholesaler shall not without the prior written consent of
CTILS:

(a) make any modifications to the Product or its packaging or labeling;

(b) alter, remove or tamper with any Trade Marks, numbers, or other means of
identification used on or in relation to the Product;

(c) use any of the Trade Marks in any way which might prejudice their
distinctiveness or validity or the goodwill of CTI or CTILS therein; or

(d) use in relation to the Product any trademarks other than the Trade Marks
without obtaining the prior written consent of CTILS.

8.3 Rights to Trade Marks. Except as expressly provided in this Agreement,
Wholesaler shall have no rights in respect of any trade names or Trade Marks
used by CTILS in relation to the Product or of the goodwill associated
therewith, and Wholesaler hereby acknowledges that, except as expressly provided
in this Agreement, it shall not acquire any rights in respect of any trade names
or Trade Marks and that all such rights and goodwill are, and shall remain,
vested in CTI or CTILS.

ARTICLE IX

WHOLESALER’S COMPLIANCE OBLIGATIONS

9.1 Business Practices. Wholesaler shall take such steps as are necessary to
ensure that its business and practices and the Services it shall perform under
this Agreement are carried out in accordance with the ethical and compliance
principles as communicated by CTILS from time to time.

9.2 Compliance with Law. Wholesaler shall comply with all applicable laws,
rules, regulations and administrative requirements with respect to its
activities pursuant to this Agreement, including those governing storage,
shipments, transfers of products and import and export controls. The foregoing
expressly includes all applicable anti­boycott, anti-bribery, and corrupt
practices laws, including without limitation the Foreign Corrupt Practices Act
in the U.S.A., the UK Anti-Bribery Act in the United Kingdom and similar laws
applicable in the Territory. Wholesaler shall take no action which would subject
CTI or CTILS to penalties under the aforementioned laws, regulations or
administrative requirements, including laws, regulations or administrative
requirements of the U.S.A., the United Kingdom, the European Union and in the
Territory. CTILS assumes no duty or obligation to audit or review Wholesaler’s
compliance with this Section 9.2.

9.3 Government Officials. Wholesaler represents and warrants that other than as
disclosed in writing to CTILS, none of the principals, officers or employees of
Wholesaler to be engaged in or related to the provision of Services under this
Agreement, is a government employee or official, an official or employee of a
state-owned business or of any government or state owned organization, a
political party official, or a candidate for political office. Wholesaler shall
not give, offer or promise to give, or authorize the giving of, either directly
or indirectly through any other person or firm, any money or thing of value to
any official or employee of any government, state-owned business, government or
state owned organization, or political party, or any candidate for political
office.

 

Confidential    Page 9



--------------------------------------------------------------------------------

9.4 Records of Compliance. Wholesaler shall give prompt written notice to CTILS
if Wholesaler has failed to comply with or has breached this Article 9.
Wholesaler shall maintain accurate books and records necessary to demonstrate
compliance with this Article and will execute reasonable certifications and
disclosures requested by CTILS in connection with the foregoing. CTILS shall
have the right, to audit such books and records on reasonable notice to
Wholesaler. Wholesaler will cooperate fully in any investigation by CTILS of a
potential violation of any of this Article 9. If Wholesaler fails to comply with
the foregoing then CTILS may immediately terminate this Agreement by notice to
Wholesaler.

9.5 Certification. Wholesaler shall provide written certification to CTILS at
least annually that it has not engaged in any conduct that would violate Article
9 nor is it aware of any such conduct. As part of its certification, Wholesaler
shall certify that all relevant employees and management of Wholesaler working
in connection with this Agreement have been trained on applicable laws, rules,
regulations and codes of conduct. All such written certifications shall be sent
to the addresses set forth in Section 18.2 hereinbelow.

ARTICLE X

ADDITIONAL RIGHTS AND OBLIGATIONS OF WHOLESALER

10.1 During the term of this Agreement, Wholesaler shall:

(a) hold and maintain, at all times, any and all licenses, approvals and permits
which are necessary for Wholesaler to fully perform its obligations under the
Agreement and comply with all applicable legal and regulatory requirements in
relation to the Product, including but not limited to those relating to the
storage, distribution and sale of the Product in the Territory;

(b) be exclusively responsible for all the agreements entered into by
Wholesaler, or to be entered into by Wholesaler, with hospitals and/or public
purchasers in the Territory in connection with the distribution and sale of the
Product;

(c) within twenty-four (24) hours, inform CTILS or its designee of and redirect
to CTILS or its designee any customer complaints regarding the Product,
including without limitation complaints and inquiries regarding the safety,
potency, purity, quality or efficacy of the Product and adverse events related
to the Product;

(d) establish and maintain adequate systems for responding to inquiries from
physicians and other individuals regarding the Product in accordance with
applicable laws, rules and regulations and coordinate such activities with CTILS
so that such inquiries are responded to in a consistent manner;

(e) not make any safety or performance claim, if not previously approved in
writing by CTILS;

 

Confidential    Page 10



--------------------------------------------------------------------------------

(f) inform CTILS of any material changes in the laws and regulations applicable
to the carrying out of the Services;

(g) advise CTILS of ongoing legal and regulatory requirements for continued
registration of the Product in the Territory in order to avoid any interruption
of the registration and supply of the Product in the territory;

(h) establish and maintain adequate systems and records for the recall and
recollection of the Product, in a timely, efficient and accurate manner, in
accordance with the applicable laws, rules and regulations, and permit CTILS to
periodically check that such records are being maintained properly, and remain
functioning also following five (5) years from the date of the sale of the
Product;

(i) if CTILS or a competent regulatory authority recalls a Product, upon CTILS’
direction, notify all customers who have purchased the relevant Product and in
such circumstances and at CTILS’ expense, Wholesaler shall implement a recall,
arrange for the return of the recalled Products from all relevant customers and
return or destroy the Products at CTILS’ direction, provided, however, that
CTILS shall be responsible for the costs of such recall, except to the extent
that the recall is attributable to Wholesaler’s negligence, misconduct, breach
of the Agreement, or failure to comply with applicable laws, rules or
regulations;

(j) not remove the Product from the packages designed for delivery of Product to
customers without CTILS’ prior written approval;

(k) be entitled to describe itself as CTILS’ authorized wholesale distributor of
the Product in the Territory, but shall not hold itself out as CTILS’ agent;

(l) not carry out any activity and/or service that may cause a damage or
prejudice to CTI or CTILS or to the Product or otherwise undermine the sale of
the Product in the Territory;

(m) duly comply with all the material and applicable internet and IT laws, rules
and regulations and adhere to the best accepted industry practices in relation
to the use of internet for the provision of information in relation to
pharmaceutical products to both private and professional users, including
without limitation all such laws, rules, regulations and best practices
regarding data privacy and direct to consumer advertising. In particular,
Wholesaler shall ensure that any proposed reference to the Product or to CTI or
CTILS and/or on a website owned, managed or sponsored by Wholesaler shall adhere
to all instructions of CTILS, as applicable regarding the content and
construction of any such website. In no event shall Wholesaler provide any
hypertext or other link to CTI’s or CTILS’ websites or register a domain name
incorporating a Trade Mark and/or a Company Mark, without the express written
approval of CTILS;

(n) allow CTILS or its designee to examine or audit Wholesaler, including
without limitation Wholesaler’s books and financial records, to ensure
Wholesaler’s performance of its obligation under this Agreement, which shall
include the right to audit the Premises where the Product is stored and
Wholesaler’s offices. CTILS shall provide reasonable notice, of a minimum thirty
(30) day period, of its intent to audit and shall conduct the audit during
regular

 

Confidential    Page 11



--------------------------------------------------------------------------------

business hours and while Wholesaler’s representative is present. If an audit of
Wholesaler’s books and financial records discloses an underpayment of
compensation to CTILS or an overbooking of costs, Wholesaler shall (i) promptly
remit to CTILS the amount of any underpayment or the amount due because any
overbooking of costs, and (ii) bear the full cost of such audit if the
underpayment of compensation or overbooking of costs is more than **** of the
total amount of such compensation or costs;;

(o) duly comply with all regulatory fulfillments and obligations relating to the
Services, including pricing and reimbursement matters, also bearing all the
relevant costs and/or expenses;

(p) obtain any consent, license, authorization and/or certificate and/or
importation and customs documentation required in order to import the Product in
the Territory, also bearing the relevant costs and/or expenses. CTILS shall also
assist Wholesaler in answering deficiency letters of any regulatory authority.
In particular, CTILS shall promptly fulfill any requirements, with respect to
the registration documents, received from Wholesaler, and Wholesaler shall
promptly submit the same documents to the applicable regulatory authority;

(q) take no action which may adversely affect the standing of CTI or CTILS and
generally conduct its business in a responsible and ethical manner and
materially comply with the information and recommendations communicated in
writing by CTILS and with all applicable laws, rules and regulations concerning
the sale, storage and distribution of products;

(r) maintain for the longer of either five (5) years or such other period as is
required under applicable the rules and regulations, after the expiry date of
the last Product sold in the Territory all pharmacovigilance data and recall
systems and records, as well as such other information as shall reasonably be
required to effect a recall of the Product;

(s) notify CTILS or its designee via email within twenty-four (24) hours of
receipt of any adverse event report. Notification will include a completed
Adverse Event Report Form attached hereto as Schedule 5 and any additional
documents provided by the reporter. All adverse events shall be documented by
Wholesaler and all adverse event data shall be translated by Wholesaler into
English. Wholesaler shall comply with all ICH, local and other applicable laws,
rules, regulations and standards for pharmacovigilance;

(t) maintain a log of requests for medical information, adverse events and
Product complaints received from within the Territory; and

(u) periodically and/or upon the request of CTILS or its designee, reconcile all
requests for medical information, adverse events and Product complaints.

 

Confidential    Page 12



--------------------------------------------------------------------------------

ARTICLE XI

ADDITIONAL RIGHTS AND OBLIGATIONS OF CTILS

11.1 General. During the term of this Agreement CTILS shall:

(a) ensure that CTILS is in compliance with all relevant legal and regulatory
requirements in relation to the manufacture, packaging, labeling, storage and
distribution from the CTILS 3PL or other distribution center and/or supply of
each of the Products;

(b) reply to requests for information by Wholesaler regarding the Product,
whether related to a technical query or otherwise, as soon as practicable;

(c) from time to time provide Wholesaler with such up to date information
concerning the Product as Wholesaler may reasonably require to assist Wholesaler
with the distribution of the Product in the Territory; and

(d) make available to Wholesaler information related to the Product as necessary
for selling and distributing the Product within the Territory.

11.2 Recalls. If CTILS wishes to recall or a competent Authority requires the
recall of any Product, CTILS shall promptly notify Wholesaler by telephone, fax
or email (with confirmation in writing) of the recall, and its urgency,
providing details of the specific problem known to it, including the batch
number of the Product concerned.

11.3 Adverse Events. In the event Wholesaler notifies CTILS of a reported
adverse event relating to a Product received from a customer or any other
person, CTILS will henceforth assume responsibility for taking any and all
actions relating to such adverse events including, without limitation, dealing
with (a) all reporting aspects of pharmacovigilance to the relevant competent
Authorities as required in the Territory, and (b) allegations or findings of
product and/or strict liability that may be required or result from an adverse
reaction(s). At the request of CTILS, and where possible, Wholesaler shall
assist and facilitate CTILS in meeting these requirements. Safety data regarding
the Product that is reported to CTI and that originates from postmarketing and
clinical trial activities will be maintained and stored in CTI’s global safety
database in accordance with CTI’s policies and procedures and applicable laws,
rules and regulations.

11.4 Discontinuance of Supply. CTILS shall, upon **** written notice to
Wholesaler, be entitled to discontinue or vary the manufacture and/or supply of
the Product.

11.5 Government Inspections. Wholesaler shall notify CTILS within one
(1) Business Day of becoming aware of any inspection by any government body,
directly relating to the Product. Promptly after such inspection, Wholesaler
shall furnish CTILS with copies of all documentation relating to such
inspection. CTILS or its designee shall have the right to review and comment on
any correspondence by Wholesaler to the government body generated as a result of
such inspection prior to submission by Wholesaler. In addition, Wholesaler
agrees to notify CTILS within two (2) Business Days of receipt of any other
written regulatory actions or communication directly relating to the Product,
including without limitation health authority requests and audits related to the
Product. The Parties shall confer with each other with respect to any response
regarding such action or communication and the best means to comply with such
action or communication.

 

Confidential    Page 13



--------------------------------------------------------------------------------

ARTICLE XII

REPRESENTATIONS AND WARRANTIES

12.1 CTILS General Warranties. CTLS represents and warrants that:

(a) it is a limited company duly organized and validly existing under the laws
of England and Wales with the full power to conduct its affairs as currently
conducted and contemplated hereunder, and all necessary corporate action has
been taken by it to enable it to execute and deliver this Agreement and perform
its obligations hereunder;

(b) it has good and marketable title for each tangible unit of Product delivered
to Wholesaler hereunder; and

(c) as of the Effective Date and to its knowledge, the Product does not infringe
any patent rights in the Territory owned by any third party, and that as of the
Effective Date CTILS has no knowledge of any Intellectual Property Rights in the
Territory owned by a third party that would be infringed by Wholesaler’s selling
the Product as set forth in this Agreement.

12.2 CTILS Product Warranties. CTILS represents and warrants that each unit of
the Product supplied to Wholesaler hereunder (i) shall be manufactured, labeled,
packaged, tested and stored (while in the possession or control of CTILS) in
accordance with the applicable Approvals therefor and all applicable laws and
regulations in the Territory relating to the manufacture, labeling, packaging,
testing and storage of the Product, and shall be manufactured for use for the
Indications specified in the applicable Approvals therefor, (ii) shall conform
to its description, specification and data sheet or summary of product
characteristics (if any), and (iii) will have a shelf-life of at least
twenty-four (24) months under the storage conditions specified by CTILS.

12.3 Warranty Limitations and Disclaimer.

(a) Exceptions. The limited warranty set forth in Section 12.2 does not apply to
any non-conformity of the Product resulting from (i) repair or alteration by any
party other than CTILS or its Affiliates, (ii) misuse, negligence, abuse,
accident, mishandling or storage in an improper environment by an party other
than CTILS or its Affiliates, or (iii) use, handling, storage or maintenance
other than in accordance with instructions and recommendations provided by CTILS
or its Affiliates.

(b) Limited Remedy. CTILS’ obligation with respect to units of the Product which
do not meet the warranty contained in Section 12.2 is limited to replacement of
such units of the Product in accordance with the terms of Section 6.5, provided
that such units are returned to CTILS accompanied by a reasonably detailed
statement of the claimed defect or non-conformity and proof of date of purchase,
and packed and shipped according to instructions provided by CTILS, and only if,
upon examination by CTILS, such units of the Product are determined to have been
defective under the terms of this Agreement.

(c) Disclaimer. THE FOREGOING WARRANTY IN SECTION 12.2, AS LIMITED BY THE TERMS
OF THIS SECTION 12.3, IS THE SOLE AND EXCLUSIVE WARRANTY GIVEN BY CTILS WITH
RESPECT TO THE PRODUCT, AND CTILS GIVES AND MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, OTHER THAN THE FOREGOING. WITHOUT
LIMITING THE GENERALITY

 

Confidential    Page 14



--------------------------------------------------------------------------------

OF THE FOREGOING, NO IMPLIED WARRANTY OF MERCHANTABILITY, NO IMPLIED WARRANTY OF
NON-INFRINGEMENT OR TITLE, NO IMPLIED WARRANTY OF FITNESS FOR ANY PARTICULAR
PURPOSE, AND NO IMPLIED WARRANTY ARISING BY USAGE OF TRADE, COURSE OF DEALING OR
COURSE OF PERFORMANCE IS GIVEN OR MADE BY CTILS OR SHALL ARISE BY OR IN
CONNECTION WITH ANY SALE OR PROVISION OF THE PRODUCT BY CTILS, OR WHOLESALER’S
USE OR SALE OF THE PRODUCT, OR CTILS’ AND/OR THE WHOLESALER’S CONDUCT IN
RELATION THERETO OR TO EACH OTHER. NO REPRESENTATIVE OF CTILS IS AUTHORIZED TO
GIVE OR MAKE ANY OTHER REPRESENTATION OR WARRANTY OR TO MODIFY THE FOREGOING
WARRANTY IN ANY WAY.

12.4 Wholesaler Warranties. Wholesaler represents and warrants that:

(a) it is a corporation duly organized and validly existing under the laws of
the Federal Republic of Germany with the full power to conduct its affairs as
currently conducted and contemplated hereunder, and all necessary corporate
action has been taken by it to enable it to execute and deliver this Agreement
and perform its obligations hereunder;

(b) it has the necessary expertise and personnel to carry out the Services
within the Territory;

(c) it is duly authorized to carry out the Services within the Territory;

(d) it will distribute and sell the Product in the Territory in accordance with
all material and applicable laws and regulations of the Territory;

(e) there is no outstanding (or, to the best of its knowledge, pending or
threatened) litigation, arbitration, or other dispute to which it is or could
become a party that, if decided unfavorably to it, would reasonably be expected
to have a material adverse effect on its ability to fulfill its obligations
under this Agreement; and

(f) it has not violated any applicable law or regulation and will immediately
inform CTILS of the occurance of any such violation.

ARTICLE XIII

INDEMNITIES; INSURANCE

13.1 CTILS Obligations. Except to the extent caused by Wholesaler’s negligence
or misconduct, breach of this Agreement or violation of applicable laws, rules
and regulations, CTILS shall indemnify and hold harmless Wholesaler and its
respective directors, officers, agents and employees from and against any and
all third party claims and liabilities arising from:

(a) any grossly negligent willful act or omission of CTILS or its
representatives in relation to the Product; and

 

Confidential    Page 15



--------------------------------------------------------------------------------

(b) the material breach of any representation made or warranty set forth in this
Agreement given by CTILS with respect to the Product.

13.2 Wholesaler Obligations. Except to the extent caused by CTILS’ negligence or
misconduct or breach of this Agreement, Wholesaler shall indemnify and hold
harmless CTILS and its Affiliates and their respective directors, officers,
agents and employees from and against any and all:

(a) losses, liabilities, claims, damages, penalties, fines, costs and expenses
arising from the provision of the Services within the Territory;

(b) losses, liabilities, claims, damages, penalties, fines, costs and expenses
arising from the distribution of the Product in the Territory;

(c) any claim of failure by Wholesaler or its representative to comply with
governmental requirements applicable to the Product including, but not limited
to, Wholesaler’s or their representatives’ failure to report adverse events;

(d) Wholesaler’s or its representatives’ error, willful misconduct, negligent
acts or omissions in connection with the Product;

(e) Wholesaler’s or its representatives’ breach of Wholesaler’s obligations
under this Agreement;

(f) the breach of any representation made or warranty given by Wholesaler with
respect to the Services; and

(g) any other liabilities arising from Wholesaler’s obligations under this
Agreement.

13.3 Survival. The indemnity obligations set out in this Article shall survive
the termination or expiration of this Agreement and until all the Claims
outstanding are finalized.

13.4 Procedure. Any Party seeking to be indemnified under this Agreement
(“Indemnified Party”) shall notify promptly in writing the other Party
(“Indemnifying Party”) of any actual or potential claim in respect of which
indemnification may be sought as soon as reasonably practical and in any event
no later than thirty (30) days after becoming aware, by email and by registered
letter with acknowledgement of receipt, together with any relevant documentation
supporting the claim as well as the estimated amount of the claim (“Claim”).
Upon receipt of the notice of Claim the Indemnifying Party shall have the right
and absolute discretion, but not the obligation, to defend against, control the
defense of, and settle any such Claim. If the Indemnifying Party elects to
assume the defense of any Claim, the Indemnifying Party shall no longer be
liable for any legal or other expense subsequently incurred by the Indemnified
Party in connection with the defense except for those legal and other expenses
incurred at the request of the Indemnifying Party. The Indemnified Party shall
co-operate with the Indemnifying Party in the defense of any Claim, including
providing the Indemnifying Party on request with such information in relation to
any such Claim as the Indemnifying Party may reasonably request, and shall be
entitled to participate in the defense of such action provided,

 

Confidential    Page 16



--------------------------------------------------------------------------------

however, the decisions of counsel for the Indemnifying Party shall be
controlling and the Indemnified Party shall be responsible for the expenses of
its own counsel, if any. There shall be no settlements, compromise or
prejudicial admission, whether agreed to in court or out of court, without the
prior written consent of the Indemnifying Party.

13.5 Limitations. The Indemnified Party shall use reasonable best efforts to
mitigate its losses, liabilities, damages, costs and expenses (including, to the
extent consistent with sound business judgment, incurring costs only to the
minimum extent necessary to remedy the event which gives rise to the Claim) upon
becoming aware of any event which would reasonably be expected to, or does, give
rise thereto. Neither Party shall have the right to tender or make any claim
under this Article 13 with respect to any matter as to which such Party had
knowledge prior to the Effective Date.

13.6 Insurance. Each Party shall maintain insurance as required under applicable
laws and regulations and, in any event, in amounts necessary and sufficient to
provide coverage for their potential liabilities under this Agreement. CTILS
shall maintain product liability insurance with limits of not less than **** per
occurrence and annual aggregate. Wholesaler shall maintain insurance sufficient
to cover its distribution, storage and sales activities under this Agreement,
including loss of or damage to Product. Upon request, each Party will provide to
the other valid certificates of insurance or evidence of self-insurance for the
coverage set forth in this Article.

ARTICLE XIV

INTELLECTUAL PROPERTY

14.1 Ownership of Intellectual Property. Title and ownership of all Intellectual
Property Rights in and to the Products shall remain with CTI or CTILS and their
licensors. While not contemplated under this Agreement, any Invention (including
patents and patent applications) will be the property of CTI. Inventions will
be, to the extent permitted by law, works made for hire. CTI or CTILS will have
the sole right to determine the treatment of all Inventions. Wholesaler will
promptly disclose all Inventions to CTI and CTILS in writing, execute all
factually accurate documents and perform all reasonable acts, at CTI’s expense,
reasonably necessary to pursue, prosecute, maintain and enforce any patents,
patent applications and other rights to the Inventions. For the purposes of this
Agreement, the term “Invention(s)” will mean any and all discoveries,
inventions, improvements, developments, products, processes, procedures,
techniques, formulae, computer programs, drawings, designs, notes, documents,
information and materials, whether or not protectable by copyright, patent or
trademark or as a trade secret, made, conceived, developed or first reduced to
practice by Wholesaler, alone or with others, in the course of performing the
Services hereunder.

14.2 Protection of CTI Intellectual Property. During the term of this Agreement,
Wholesaler shall, at the expense of CTI, take all such steps as CTI may
reasonably require to assist CTI in maintaining the validity and enforceability
of the Intellectual Property Rights of CTI related to the Product. Wholesaler
shall not institute, prosecute or otherwise participate in (or in any way aid
any third party instituting, prosecuting or otherwise participating in) any
administrative, legal or regulatory action that asserts claims against, attacks,
disputes, challenges or otherwise contests CTI’s or CTILS’ Intellectual Property
Rights. In the event

 

Confidential    Page 17



--------------------------------------------------------------------------------

Wholesaler institutes, prosecutes or otherwise participates in (or in any way
aids any third party in instituting, prosecuting or otherwise participating in)
any such administrative, legal or regulatory action, CTI shall have the right to
immediately terminate this Agreement.

14.3 Notifications by Wholesaler. Wholesaler shall promptly inform CTILS if it
believes that such competitor is unfairly disparaging the Product or infringing
any national or supranational laws or regulations relating to the sale or
distribution of pharmaceutical products or the promotion, advertising or sale of
such products. Additionally, Wholesaler shall immediately notify CTILS of any
actual or threatened infringement in the Territory of any Intellectual Property
Rights of CTI or CTILS which comes to Wholesaler’s notice, and of any claim by
any third party so coming to its notice that the importation of the Product into
the Territory, or their sale in the Territory, infringes any rights of any other
person, and Wholesaler shall at the request and expense of CTI or CTILS do all
such things as may be reasonably required to assist CTI or CTILS in taking or
resisting any proceedings in relation to any such infringement or claim.

ARTICLE XV

TERM AND TERMINATION

15.1 Duration. This Agreement shall become effective on the Effective Date and
shall remain valid and effective for a period of one (1) year (“Initial Term”),
unless this Agreement is terminated earlier in accordance with the terms of
Article 15. At the end of the Initial Term, this Agreement will be automatically
renewed for a one (1) year period (“Renewal Term”), subject to earlier
termination in accordance with the terms of Article 16, unless the other Party
gives written notice of termination of the Agreement at least sixty (60) days
prior to the end of the then current term; provided that at the end of the
Initial Term, CTILS may terminate this Agreement upon notice if Wholesaler has
not fulfilled all of its obligations under this Agreement to the reasonable
satisfaction of CTILS. If generic launch of the Product occurs in the Territory,
the parties shall discuss in good faith the termination of the Agreement.

15.2 Termination for Uncured Breach. Without derogating from other provisions of
this Agreement, this Agreement may be terminated by either Party, immediately by
written notice in the event of failure by the other Party to remedy its material
default under this agreement within thirty (30) days after receipt of a written
request to remedy the default from the terminating party. It is understood that
CTILS shall not be in breach of this Agreement if it is unable to supply Product
for any reason other than under circumstances where CTILS is able, but
unwilling, to supply Product.

15.3 Additional Termination Rights of CTILS. In addition to the right to
terminate under Section 15.2, CTI may immediately terminate this Agreement, by
giving written notice to Wholesaler, if:

(a) Wholesaler violates its obligations under Section 14.2 or 14.3;

(b) Wholesaler delays any payment pursuant to Section 4.2 for more than sixty
(60) days from the due date;

 

Confidential    Page 18



--------------------------------------------------------------------------------

(c) Wholesaler violates its obligations in respect of the Trade Marks pursuant
to Article 8; or

(d) Wholesaler violates its compliance obligations pursuant to Article 9 above,
including without limitation its obligations to comply with all applicable
anti­boycott, embargo, anti-bribery, and corrupt practices laws pursuant to
Section 9.2.

15.4 Insolvency. This Agreement may be immediately terminated by either Party,
upon giving written notice to the other Party, in the event that the other Party
shall become insolvent or be declared bankrupt by a court of competent
jurisdiction or shall be the subject of any reorganization (other than a
corporate reorganization effected in the ordinary course of business and not
arising out of any insolvency) or winding up, receivership or dissolution,
bankruptcy or liquidation proceeding, or any proceeding or action similar to one
or more of the above, in which case termination shall be effective upon such
written notice. The failure of either Party to give notice of termination upon
obtaining knowledge of any such event shall not be interpreted as a waiver of
such Party’s rights under this Section 15.4, and such Party reserves the right
to exercise any such rights at any time after the occurrence of any such event.

15.5 Other Termination. Without derogating from other provisions of this
Agreement, this Agreement may be terminated by CTILS for any reason upon sixty
(60) days prior written notice to Wholesaler.

15.6 Termination for Force Majeure. In the event of any breach of the provisions
of this Agreement due to an event of Force Majeure, in case the violation
continues for more than two (2) months, the Party not in breach shall have the
right to terminate this Agreement with immediate effect by written notice sent
to the other Party.

15.7 Wholesaler Duties Upon Notice of Termination. Upon notice of termination of
this Agreement sent by CTILS for any reason, Wholesaler shall:

(a) except as set forth in Section 15.9, immediately cease to make use of the
Trade Marks;

(b) at the specific written request of CTILS, return or destroy any Confidential
Information provided by CTI;

(c) pay immediately to CTILS all sums owed, net of all sums owed by CTILS to
Wholesaler; and

(d) not be entitled to the exclusive appointment granted to Wholesaler pursuant
to Section 2.1 of this Agreement.

15.8 Trademark Rights Upon Termination. Upon expiration or termination of this
Agreement for any reason whatsoever, CTI or CTILS shall have exclusive ownership
rights to the Trade Marks and to all other Product-specific logos, slogans and
other intangibles used by Wholesaler solely in association with the independent
sale of the Product (including all registrations relating thereto) possessed or
controlled by Wholesaler, and Wholesaler unconditionally agrees to immediately
execute and deliver to CTI any documents or instruments reasonably requested by
CTI to give full effect to the provisions of this Section 15.8.

 

Confidential    Page 19



--------------------------------------------------------------------------------

15.9****. **** At the request of CTILS, Wholesaler shall provide CTILS with
reasonable support and assistance in connection with the transfer of Product
distribution, marketing and sales responsibility from Wholesaler to CTILS or to
a third party upon the termination or expiration of this Agreement.

15.10 No Liability for Termination. Wholesaler shall have no claim against CTILS
or its Affiliates for loss of distribution rights, goodwill or other similar
loss resulting from the termination of this Agreement.

ARTICLE XVI

CONFIDENTIAL INFORMATION

16.1 Definition. The confidential and proprietary information that is the
subject of this Agreement shall include all information relating to the
disclosing party’s business or proposed business, and information relating to
research, development, marketing and manufacture of technology and products,
including, but not limited to, any technical information, trade secrets,
inventions (whether patentable or not), product development plans, customers,
suppliers, contract service providers and financial information (hereinafter,
the “Confidential Information”). Such Confidential Information may also include
the Confidential Information of the disclosing party’s affiliates and
subsidiaries.

16.2 Ownership. The receiving party agrees that all Confidential Information of
the disclosing party is and shall remain the sole property of the disclosing
party, who shall retain all rights to the Confidential Information, and that no
license is granted to the receiving party.

16.3 Confidentiality Obligations. The receiving party agrees to: (a) hold in
confidence and trust and to maintain as confidential all Confidential
Information for a period of five (5) years following the expiration or
termination of this Agreement; (b) not disclose any Confidential Information or
any information derived from such to any third person except to the receiving
party’s employees or agents who have a need to know such Confidential
Information in order to exercise such party’s rights or perform its obligations
under this Agreement (the “Purpose”), and who are bound by restrictions on
disclosure and use of at least as stringent as those set forth herein; and
(c) not to make any use of the Confidential Information except for the Purpose.

16.4 Exceptions. Without granting any rights or license, the obligations of
confidentiality and restricted use set forth in this Article 16 shall not apply
to any information that:

(a) the receiving party can demonstrate is generally known to the public at the
time of the disclosing party’s disclosure to the receiving party or thereafter
becomes generally known to the public, through no action or inaction by the
receiving party or its employees;

 

Confidential    Page 20



--------------------------------------------------------------------------------

(b) another party lawfully disclosed to the receiving party not in violation of
the disclosing party’s or any other party’s confidential rights;

(c) was rightfully known to the receiving party prior to its receipt from the
disclosing party as can be demonstrated by documentary evidence;

(d) was independently and subsequently developed by employees of the receiving
party who were unaware of the Confidential Information, as can be demonstrated
by documentary evidence; or

(e) is required to be disclosed by court or other governmental order, rule or
regulation, provided that the receiving party gives the disclosing party prompt
notice of such required disclosure in order to allow the disclosing party to
seek protective treatment.

16.5 Reporting Obligations. It remains understood between the Parties that the
entering into of this Agreement, as well as any activity related thereto, shall
be deemed as a Confidential Information. Wholesaler acknowledges that CTILS and
its Affiliates have reporting obligations under the Securities Exchange Act of
1934, as amended, and other applicable laws, rules and regulations and,
accordingly, Wholesaler agrees that CTILS may disclose the contents of this
Agreement, including the Agreement itself, and any activity related thereto, to
the extent necessary for CTI and its Affiliates to comply with such reporting
obligations.

16.6 No Copies; Return. The receiving party agrees not to make any copies or
duplicates of any Confidential Information except as otherwise expressly
authorized in writing by the disclosing party or as necessary for the Purpose.
Upon expiration or termination of this Agreement or the disclosing party’s
request, the receiving party will immediately return all Confidential
Information in the receiving party’s possession, or (upon the receiving party’s
approval) destroy all Confidential Information and certify its destruction,
except that the receiving party may retain one (1) copy of the Confidential
Information in its files solely to allow it to monitor its continued obligations
hereunder.

16.7 Cooperation. Each Party undertakes to inform the other Party of any breach
of the obligations provided for under this Article 16, and to provide the
maximum cooperation in order to reduce the consequences of said breach.

ARTICLE XVII

FORCE MAJEURE

17.1 Notices of Events. If either Party is affected by Force Majeure it shall
forthwith notify the other Party of the nature and extent thereof.

17.2 No Liability. Neither Party shall be deemed to be in breach of this
Agreement, or otherwise be liable to the other, by reason of any delay in
performance, or non-performance, of any of its obligations under this Agreement
to the extent that such delay or non-performance is due to any Force Majeure of
which it has notified the other Party, and the time for performance of that
obligation shall be extended accordingly.

 

Confidential    Page 21



--------------------------------------------------------------------------------

ARTICLE XVIII

GENERAL

18.1 Interpretation.

(a) Neither Party Deemed Drafter. Despite the possibility that one Party or its
representatives may have prepared the initial draft of this Agreement or any
provision or played a greater role in the preparation of subsequent drafts, the
Parties agree that neither of them will be deemed the drafter of this Agreement
and that, in construing this Agreement, no provision hereof will be construed in
favor of one Party on the ground that such provision was drafted by the other.

(b) Headings. Headings to the Articles, Sections and the Schedules to this
Agreement are for convenience only and shall not affect its construction or
interpretation.

(c) References. Unless otherwise noted, references to clauses and Schedules are
to the clauses of and Schedules of this Agreement.

(d) Schedules. The Schedules are deemed to be incorporated and form part of this
Agreement and the term “Agreement” shall be construed accordingly. In the event
of conflict between any of the terms of this main part of the Agreement and the
Schedules, the former shall prevail.

(e) Indemnify. The word “indemnify” in this Agreement will mean to indemnify,
keep indemnified and hold harmless the indemnified Party from and against all
costs (including the cost of enforcement), expenses, liabilities (including any
tax liability), injuries, damages, claims, demands, proceedings or legal costs
(on a full indemnity basis) and judgments which the indemnified party incurs or
suffers and “indemnity”, “indemnities” and “indemnifies” have a corresponding
meaning.

(f) Month. Any reference to a “month” is a reference to the period of a calendar
month.

(g) Person. Any reference to “person” means a natural or legal person, firm or
unincorporated association.

18.2 Notices. Any communication and notice required or permitted pursuant to
this Agreement shall be considered as validly effected only if made in writing
and delivered by registered letter return receipt requested, courier or fax to
the following addresses below in this Section 18.2 or to such other addresses as
may be provided, in compliance with this Section 18.2, by each Party to the
other Party. Notices shall be effective upon delivery. In proving delivery, it
shall be sufficient to prove that the package containing such notice was
correctly addressed and delivered or the notice was transmitted by fax to the
correct fax number and a successful transmission sheet exists.

 

Confidential    Page 22



--------------------------------------------------------------------------------

if to CTILS:

CTI Life Sciences Limited

Lakeside House

1  Furzeground Way

Stockley Park

Heathrow UB111BD

United Kingdom

with a copy to:

Cell Therapeutics, Inc.

3101 Western Avenue

Suite 600

Seattle, WA 98121

United States

Fax: (206) 272-4397

Attention of: Legal Affairs

if to Wholesaler:

Max Pharma GmbH

Am Gewerbegebiet 5

95185 Gattendorf

GERMANY

Fax: 49(0) 9281 84016 161

Attention of: Mr. Michael Kretzer, GM

18.3 Assignment.

(a) Neither Party shall without the prior written consent of the other
sub-contract, assign or transfer, or purport to sub-contract, assign or transfer
to any other person any of its rights or obligations under this Agreement
without the prior written consent of the other Party. Any attempted assignment
or transfer of this Agreement in violation of this provision shall be void.
Subject to the foregoing, this Agreement shall be binding on, inure to the
benefit of, and be enforceable by the Parties and their respective heirs,
successors and valid assigns.

(b) Notwithstanding the foregoing, CTILS may, without prior written consent,
sub-contract, assign, delegate or transfer this Agreement or any of its rights
or obligations hereunder to an Affiliate or to an acquirer or successor to all
or substantially all of CTI’s or CTILS’ stock or equity, or to all or
substantially all of the assets of the Product or the business of CTILS to which
this Agreement relates, whether by sale, acquisition, merger, operation of law
or otherwise.

18.4 Survival. The provisions of Articles 1, 13, 14, 16, 18 and 19 and Sections
4.6, 4.7, 12.3, 15.7, 15.8, 15.9 and 15.10 of this Agreement shall survive the
termination or expiration of this Agreement (as the case may be) and shall
remain in full force and effect. The provisions of this Agreement that do not
survive termination or expiration hereof (as the case may be) shall,
nonetheless, be controlling on, and shall be used in construing and interpreting
the rights and obligations of the Parties hereto with regard to, any dispute,
controversy or claim which may arise under, out of, or in connection with this
Agreement.

 

Confidential    Page 23



--------------------------------------------------------------------------------

18.5 Further Assurances. The Parties agree to execute such further or other
documents and assurances as are necessary from time to time in order to give
effect to the provisions of this Agreement.

18.6 Relationship of Parties. Neither Party nor its agents or employees shall be
deemed to be an agent of the other for any purpose whatsoever, and neither Party
shall have, nor shall it represent itself as having, any authority to make
contracts or obligations in the name of or binding upon the other Party, to
pledge the other Party’s credit, or to extend credit to anyone in the other
Party’s name.

18.7 Entire Agreement. This Agreement contains the entire agreement between the
Parties in respect of the subject matter of the Agreement, and supersedes all
prior written or oral agreements, representations or understandings between the
Parties in respect thereto.

18.8 Amendments. This Agreement may not be modified except in writing signed by
the duly authorized representatives of each Party.

18.9 Severability. In the event that any of the provisions of this Agreement or
the application of any such provisions to the Parties shall be held by a court
of competent jurisdiction to be contrary to law, the remaining portions of this
Agreement shall remain in full force and effect.

18.10 Waivers. The failure or delay by either Party to this Agreement in
exercising any right, power or remedy of that Party under this Agreement will
not in any circumstances impair such right, power or remedy nor operate as a
waiver of it. The single or partial exercise by either party to this Agreement
of any right, power or remedy under this Agreement will not in any circumstances
preclude any other or further exercise of it or the exercise of any other right,
power or remedy. No waiver by either Party of any breach of this Agreement by
the other shall be considered as a waiver of any subsequent breach of the same
or any other provisions.

18.11 Public Announcements. Neither Party shall make any public announcement or
press release regarding the content or signature of this Agreement without the
other Party’s prior written consent, except if requested by applicable laws,
rules or regulations or any stock exchange rules. In any event, the Parties
shall agree in good faith on the text and content of any such public
announcement or press release. For the avoidance of doubt, Wholesaler
acknowledges and agrees that, because CTILS’ Affiliate, CTI, is a
publicly-traded company, CTI may disclose the existence and terms of this
Agreement (or may file the Agreement) in registration statements and/or reports
filed under the Securities Act of 1933, as amended, and/or the Securities
Exchange Act of 1934, as amended, and/or with any applicable stock exchange.

18.12 Counterparts. This Agreement may be executed in any number of counterparts
each of which when executed shall be construed as an original, but together
shall constitute one and the same instrument.

 

Confidential    Page 24



--------------------------------------------------------------------------------

ARTICLE XIX

GOVERNING LANGUAGE, LAW AND JURISDICTION

19.1 Governing Language. The controlling language of this Agreement and all
related documents, correspondence and notices is English. In the case of any
discrepancy between the terms of the English version of this Agreement and the
terms of any foreign translation thereof, the terms of the English version will
govern.

19.2 Governing Law. This Agreement shall be governed by, and construed in all
respects in accordance with, the laws of the United Kingdom, without regard to
any conflicts of laws principles to the contrary. The United Kingdom’s choice of
law rules will not be invoked for the purpose of applying the law of another
jurisdiction.

19.3 Binding Arbitration. Any and all disputes arising out of, in connection
with or relating to the existence, negotiation, validity, formation,
interpretation, breach, performance or application of this Agreement shall be
finally resolved by binding arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce (“ICC Rules”) before an
Arbitral Tribunal of three (3) arbitrators. Each Party shall appoint one
(1) arbitrator for confirmation, with the third arbitrator to be jointly
nominated by the two co-arbitrators within thirty (30) days of the confirmation
of the second arbitrator. If the two co-arbitrators do not nominate the third
arbitrator within that period, the third arbitrator shall be appointed by the
ICC Court. The place of arbitration shall be New York, New York. The language
used in the arbitration proceedings shall be English. The proceedings, including
any outcome, shall be confidential. The United States District Court for the
Southern District of New York shall have the exclusive jurisdiction for any
disputes under this Agreement and the Parties hereby irrevocably consent to the
personal jurisdiction of such court and waive any objections to the jurisdiction
of, or venue in, that forum. The United States District Court for the Southern
District of New York shall have exclusive jurisdiction within the United States
to confirm any award issued by the arbitrators. Any arbitration award may also
be confirmed and enforced in any court of competent jurisdiction outside of the
United States. In addition to all other relief, the arbitrator shall have the
power to award reasonable attorneys’ fees to the prevailing Party.

[SIGNATURE PAGE FOLLOWS]

 

Confidential    Page 25



--------------------------------------------------------------------------------

This Agreement shall be executed in two (2) original copies.

IN WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorised representatives on the dates stated below their
signatures.

 

For CTI LIFE SCIENCES LIMITED

     For MAX PHARMA GMBH By:  

/s/ Jim Fong

     By:  

/s/ Michael Kvetzer

Name:   Jim Fong      Name:   Michael Kvestzer Title:   Director, EU General
Manager      Title:   Chief Executive Officer Date:   March 26, 2013      Date:
  March 27, 2013

 

Confidential    Page 26



--------------------------------------------------------------------------------

SCHEDULE 1

Product and Consideration

Selling Price

 

PRODUCT

   Price Per Vial of
Product  Charged to
Wholesaler

PIXUVRI®; SKU # CLB-F-673-85519-GER

   ****

 

Confidential    Page S1-1



--------------------------------------------------------------------------------

SCHEDULE 2

Additional Services

None

 

Confidential    Page S2-1



--------------------------------------------------------------------------------

SCHEDULE 3

List of Trademarks

(1)        PIXUVRI®

 

Confidential    Page S3-1



--------------------------------------------------------------------------------

SCHEDULE 4 - CONTACT PERSONS

 

Wholesaler   CTILS Pharmacovigilance N/A   **** Quality Assurance including
Product complaints ****   **** Supply chain logistics, forecasts and placement
of purchase orders ****   **** Provision of monthly sales report ****   ****
Invoicing ****   ****

 

Confidential    Page S4-1



--------------------------------------------------------------------------------

SCHEDULE 5

Adverse Event Report Form

See Attached

 

Confidential    Page S5-1



--------------------------------------------------------------------------------

ADVERSE EVENT REPORT FORM

Please Fax or Email the completed form to the CTI Pharmacovigilance department
at:

Fax: ****

Email: **** with a copy to ****

 

¨  Initial Report       ¨  Follow-up Report Number:  

                          

  Date of Report:  

 

            DD/MON/YYYY

Drug Details:

 

Brand Name

  PIXUVRI®   Generic Name   Pixantrone

Lot Number

      Expiry Date    

Indication

      Dose    

Route of Administration

   

Drug Start Date

      Drug Stop Date    

 

1. Reporter Information Name:  

 

    Title:  

 

Telephone Number:  

 

    FAX Number:  

 

Signature:  

 

 

   

Date:

 

 

 

 

2. Subject Information

Gender

   Age    Weight    Height         ¨ Male            ¨ Female   

 

  

 

  

 

     Months/years    ¨ lb        ¨ kg    ¨ in        ¨ cm

3. AE Term:

 

¨   Non-serious

 

¨  Serious (“X” all that apply)

 

¨ Fatal (complete Death Details section below)

 

¨ Life Threatening

 

 

¨ Hospitalization (complete Hospital Details section)

 

¨ Persistent or Significant Disability

 

¨ Congenital Anomaly

 

¨ Other Important Medical Event

  

 

AE ONSET

 

Date

 

 

dd mon

yyyy

  

OUTCOME

(“X” one)

 

¨ Recovered / Resolved

 

¨ Recovering / Resolving

 

¨ Not Recovered / Not Resolved

 

¨ Recovered / Resolved with sequelae

 

¨ Fatal

 

¨ Unknown

 

RESOLVED

or

RECOVERED DATE

 

dd mon yyyy

  

SEVERITY

(“X” one)

 

¨ Mild

 

¨ Moderate

 

¨ Severe

 

¨ Life-Threatening

 

¨ Death

Did reaction abate after stopping drug?   

¨ Yes

¨ No

¨ Not Applicable

  Did reaction reappear after drug reintroduction?   

¨ Yes

¨ No

¨ Not Applicable

 

CELL THERAPEUTICS CONFIDENTIAL INFORMATION    Page S5-2



--------------------------------------------------------------------------------

Death Details

Complete this section if “Death” is checked

 

Hospitalization Details

Complete this section if

“Hospitalization” is checked

 

Other Contributing Factors

Check all that apply

     

Date of Death:                                

            dd mon yyyy

 

Autopsy performed?           ¨    yes ¨ no

 

Autopsy results available?    ¨    yes ¨ no

 

Admission Date:                             

                                dd mon yyyy

 

Discharge Date :                             

                                dd mon yyyy

 

¨ Medical History:

 

¨ Treatment related/other
Procedure:

 

¨ Surgical History:

 

¨ Concomitant Medication:

 

¨ Other:

 

4. Relevant Medical History Include pre-existing conditions, start date, and
whether or not active Condition    Start date   

Active

1. ¨ yes       ¨ no

2. ¨ yes       ¨ no

3. ¨ yes       ¨ no

4. ¨ yes       ¨ no

1.

  

 

   1.   

 

  

2.

  

 

   2.   

 

  

3.

  

 

   3.   

 

  

4.

        4.        

5. Concomitant Medication(s)

Summarize in the Summary of Event Section below or attach source documents. “X”
if none.    ¨

 

6. Summary of Event Describe the event including relevant medical history,
onset, progression,

treatment, procedures, laboratory tests, and outcome. Attach additional pages if
needed.

                                                                              
                

 

CELL THERAPEUTICS CONFIDENTIAL INFORMATION    Page S5-3



--------------------------------------------------------------------------------

SCHEDULE 6

Material Safety Data Sheet

See Attached

 

Confidential    Page S6-1



--------------------------------------------------------------------------------

Document Title:

BBR 2778 Drug Product Material Safety

Data Sheet (MSDS)

  

Version

3.0

   DOC
NUMBER:

S00200

   EFF. DATE:


02-MAY-2012

****

 

CELL THERAPEUTICS CONFIDENTIAL INFORMATION    Page S6-1